Order entered June 4, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00146-CR

                               ESSIE D. HOPKINS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1355764-U

                                          ORDER
        We GRANT court reporter Peri K. Wood’s June 2 , 2014 request for an extension of time

to file the reporter’s record. The reporter’s record shall be due THIRTY DAYS from the date of

this order.

        The clerk’s record has not been filed and is now overdue. We ORDER the Dallas

County District Clerk to file the clerk’s record within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to court reporter Peri K. Wood, Dallas County District Clerk Gary Fitzsimmons,

and the Dallas County District Clerk, Criminal Records Division.

                                                     /s/   DAVID EVANS
                                                           JUSTICE